WALLACE, JUDGE:
Claimant filed this claim against the respondent in the amount of $140.00 for damages to his 1981 VW Rabbit automobile.
At 8:55 a.m. on February 6, 1981, the claimant was driving his automobile westerly on 1-70 just outside Elm Grove, West Virginia, on his way to Wheeling. The road was wet but not icy. He was driving 45 to 50 miles per hour, five or six car lengths behind another automobile. There were cinders on the highway which were thrown against claimant’s car windshield by the wheels of the vehicle in front of him. The claimant had insurance, but stated that he made no claim for the damages to his windshield. Claimant testified, “I figured they loaded that truck too heavy and hit them chuckholes and those heavy frozen clumps fell out in the road and when that guy run over them, he throwed it back in my windshield.”
The State neither insures nor guarantees the safety of motorists travelling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2nd 81 (1947). There is nothing in the record in the instant case to show that the respondent had notice of any dangerous condition on the highway. For the respondent to be held liable, the claimant must prove that the respondent had actual or constructive knowledge of the situation and a rea*56sonable amount of time to take corrective action. Davis vs. Dept. of Highways, 11 Ct.Cl. 150 (1977). Since the claimant did not meet that burden of proof, this claim is disallowed.
Claim disallowed.